DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Response to RCE
The amendment filed 01/18/2022 has been entered. Claims 1-19 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2018-204099 filed on 10/30/2018 and JP2018-204103 filed on 10/30/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(EP3219580) in view of Chai (US20140303850).
Regarding claim 1, Kodera teaches A controller for a steering device in a vehicle, the controller comprising:
([0034] disclosing a controller with a CPU “ECU” to control the steering operation) ,
the electronic control unit being configured to acquire an action force based on a plurality of state quantities of the vehicle and to calculate a basic reaction force based on the action force, the action force including at least two of axial forces of a plurality of types and a tire force, the axial forces of the plurality of types being applied to a turning shaft that is connected to turning wheels in the vehicle, and the tire force being applied to the turning wheels([0040] disclosing calculating a base reaction force Fd “basic reaction force”. [0050] disclosing calculating the reaction force “basic reaction force” based on axial force “action force” allocation including at least an axial force acting on the steering shaft and a road surface force “tire force” acting on the steered wheels. [0052] disclosing calculating the action axial force based on state quantities such as the steering angle and currents iw, iu, iv of the steering operation motor),
Wherein the plurality of state quantities used to acquire the action force includes a current value of a turning-side motor of the vehicle, a target steering angle([0051] disclosing the calculation of the ideal axial force based on the target steering angle. [0052] disclosing calculating the action axial force based on state quantities such as currents iw, iu, iv of the steering operation motor),
Determine, for some of the plurality of state quantities, whether or not a respective state quantity is abnormal([0053] disclosing determining if a speed is high “abnormal” to allocate the axial forces based on the speed. See also [0055] disclosing when the amount of road information is high in case of travelling on a gravel road with irregularities “abnormal road surface axial force, in order to reduce the feeling of discomfort, the ideal axial force allocation is increased, which is interpreted as the road surface axial force is decreased since the total of the allocations is equal to 1),
 and calculate the basic reaction force using a contribution proportion of the predetermined force to the basic reaction force is lower than a preset contribution proportion of the predetermined force to the basic reaction force, the preset contribution proportion being a value that is stored and is used to calculate the basic reaction force when the predetermined force is not abnormal([0053] disclosing an axial force allocation “contribution proportion” calculation which is understood to be used in calculating the basic reaction force as cited in paragraph [0050], see also [0055] disclosing incorporating the axial force allocation “proportion” in the reaction force calculation. [0053] disclosing setting the axial force allocation Gib “contribution proportion” of the ideal axial force Fib “predetermined force” to a lower value when the speed of the vehicle is high compared to a situation when the speed of the vehicle is low. [0053] discloses a three-dimensional map specifying the relationship between the vehicle speed and the allocation gains, i.e. a preset contribution being a value stored and is used to calculate the basic reaction force when the predetermined force is not abnormal).
Determine a steering reaction force based on the calculated basic reaction force([0050] disclosing the reaction force setting includes an axial force allocation calculation unit that calculates a base reaction force, i.e. steering reaction force based on the calculated basic reaction force), and 
Apply the steering reaction force, which is a force resisting steering of the vehicle to the steering device of the vehicle([0050] disclosing the reaction force setting includes an axial force allocation calculation unit that calculates a base reaction force, i.e. steering reaction force based on the calculated basic reaction force. See also [0040] disclosing the reaction force acts against the rotation of the steering wheel).
Kodera does not teach two of axial forces of a plurality of types and when one predetermined force of the action force is abnormal. Wherein the plurality of state quantities used to acquire the action force includes a vehicle speed. Determine, for each of the plurality of state quantities, whether or not a respective state quantity is abnormal. When one of the plurality of state quantities is determined to be abnormal, determine that a predetermined force of the action force which is acquired based on the one of the plurality of state quantities is abnormal.
Chai teaches two of axial forces of a plurality of types([0042] disclosing plurality of types of axial forces G-axial force, Yaw axial force and current axial force).
Wherein the plurality of state quantities used to acquire the action force includes a vehicle speed([0031] disclosing the speed of the vehicle used to calculate the steering rack axial force).
([0071] disclosing a difference between the target angle and the actual steering angle “abnormal target steering angle”. [0072] disclosing determining a spinning state where the current of the steering motor is saturated “abnormal current of a turning-side motor”. [0077] disclosing determining if the vehicle speed is greater than a threshold “abnormal”).
When one of the plurality of state quantities is determined to be abnormal, determine that a predetermined force of the action force which is acquired based on the one of the plurality of state quantities is abnormal([0070]-[0072] disclosing determining when one state quantity such as current of the steering motor or the target steering angle are abnormal and thus determining that the axial force “action force” acquired based on the state quantity is abnormal. It is determined that the current axial force is abnormal or the transverse G axial force is abnormal).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera to incorporate the teaching of Chai of two of axial forces of a plurality of types and when one predetermined force of the action force is abnormal. Wherein the plurality of state quantities used to acquire the action force includes a vehicle speed. Determine, for each of the plurality of state quantities, whether or not a respective state quantity is abnormal. When one of the plurality of state quantities is determined to be abnormal, in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 2, Kodera as modified by Chai teaches The controller for the steering device according to claim 1, wherein the electronic control unit is configured to control the steering device having a structure in which a steering unit and a turning unit that turns the turning wheels in accordance with steering which is input to the steering unit are mechanically separated from each other(Kodera [0032] disclosing a steer by wire steering system which is understood to have the steering unit and a turning unit mechanically separated from each other),
wherein the electronic control unit is configured to control operation of a steering-side motor that provides the steering reaction force and the steering reaction force is a force resisting the steering which is input to the steering unit(Kodera [0023] disclosing a reaction force actuator “motor” that provides a steering reaction to the steering unit),
wherein the electronic control unit is configured to calculate a target steering angle using a reaction component based on the basic reaction force and the target steering angle is a target value of a steering angle of a steering wheel that is connected to the (Kodera [0040] and [0041] disclosing calculating a target steering angle based on the reaction force component), and
wherein the electronic control unit is configured to calculate a target reaction torque based on execution of angle feedback control, the angle feedback control causes the steering angle to follow the target steering angle, and the target reaction torque is a target value of the steering reaction force(Kodera [0042] disclosing calculating a target reaction torque based on angle feedback so that the steering angle follows the target steering angle).

Regarding claim 3, Kodera as modified by Chai teaches The controller for the steering device according to claim 1, wherein the electronic control unit is configured to control the steering device having a structure in which a steering unit and a turning unit that turns the turning wheels in accordance with steering which is input to the steering unit are mechanically separated from each other (Kodera [0032] disclosing a steer by wire steering system which is understood to have the steering unit and a turning unit mechanically separated from each other),
wherein the electronic control unit is configured to control operation of a steering-side motor that provides the steering reaction force and the steering reaction force is a force resisting the steering which is input to the steering unit (Kodera [0023] disclosing a reaction force actuator “motor” that provides a steering reaction to the steering unit), and
(Kodera [0040] disclosing calculating a target reaction force based on a steering torque).

Regarding claim 4, Kodera as modified by Chai teaches The controller for the steering device according to claim 1, wherein the electronic control unit is configured to control the steering device having a structure in which a steering unit and a turning unit that turns the turning wheels in accordance with steering which is input to the steering unit are mechanically separated from each other (Kodera [0032] disclosing a steer by wire steering system which is understood to have the steering unit and a turning unit mechanically separated from each other),
wherein the electronic control unit is configured to control operation of a steering-side motor that provides the steering reaction force and the steering reaction force is a force resisting the steering which is input to the steering unit (Kodera [0023] disclosing a reaction force actuator “motor” that provides a steering reaction to the steering unit), and
wherein the electronic control unit is configured to calculate a target reaction torque using a reaction component based on the basic reaction force and the target reaction torque is a target value of the steering reaction force (Kodera [0042] disclosing calculating a target reaction torque based on angle feedback so that the steering angle follows the target steering angle, the target steering angle is calculated based on a component of the base reaction force as disclosed in paragraph [0041]. Thus it can be interpreted that the target reaction force is calculated based on a component of the base reaction force).


Regarding claim 5, Kodera as modified by Chai teaches The controller for the steering device according to claim 2, Kodera as modified by Chai does not yet teach wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero.
Chai teaches wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero ([0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].


Regarding claim 6, Kodera as modified by Chai teaches The controller for the steering device according to claim 3, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera to incorporate the teaching of Chai of wherein the electronic control unit is in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 7, Kodera as modified by Chai teaches The controller for the steering device according to claim 4, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 8, Kodera as modified by Chai teaches The controller for the steering device according to claim 2, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that a contribution proportion of a force other than the predetermined force to the basic reaction force is higher than a contribution proportion of the force other than the predetermined force to the basic reaction force when the predetermined force is not abnormal (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10 and the allocation k2 of the current axial force “force other than the predetermined force” is increased to 1 which is higher than a case when the predetermined force was normal “under G1”. K2 was less than 1 when G was less than G1 and G2).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 9, Kodera as modified by Chai teaches The controller for the steering device according to claim 3, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that a contribution proportion of a force other than the predetermined force to the basic reaction force is higher than a contribution proportion of the force other than the predetermined force to the basic reaction force when the predetermined force is not abnormal ([0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10 and the allocation k2 of the current axial force “force other than the predetermined force” is increased to 1 which is higher than a case when the predetermined force was normal “under G1”. K2 was less than 1 when G was less than G1 and G2).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 10, Kodera as modified by Chai teaches The controller for the steering device according to claim 4, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that a contribution proportion of a force other than the predetermined force to the basic reaction force is higher than a contribution proportion of the force other than the predetermined force to the basic reaction force when the predetermined force is not abnormal (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10 and the allocation k2 of the current axial force “force other than the predetermined force” is increased to 1 which is higher than a case when the predetermined force was normal “under G1”. K2 was less than 1 when G was less than G1 and G2).
Kodera and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera to incorporate the teaching of Chai of wherein the electronic control unit is in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Claims 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(EP3219580) in view of Chai (US20140303850) and Isao(EP3210856).
Regarding claim 11, Kodera as modified by Chai teaches The controller for the steering device according to claim 1, wherein the electronic control unit is configured to control the steering device that applies an assist force for assisting a steering operation to a steering mechanism using an assist mechanism with a motor as a drive source(Kodera [0063] discloses a steering assist system which assist the driver in steering the vehicle using an actuator),
wherein the electronic control unit is configured to calculate a first assist component based on a steering torque(Kodera [0063] disclosing calculating a first assist command using a steering torque),
Wherein the electronic control unit is configured to calculate a target angle using a reaction component based on the basic reaction force and the target rotation angle is a target of a rotation angle of a rotation shaft which is able to convert a turning angle (Kodera [0040] and [0041] disclosing calculating a target steering angle based on the reaction force component). 
Kodera as modified by Chai does not teach wherein the electronic control unit is configured to calculate a target rotation angle and the target rotation angle is a target of a rotation angle of a rotation shaft which is able to convert a turning angle of the turning wheels, the electronic control unit is configured to calculate a second assist component through execution of angle feedback control based on the rotation angle and the target rotation angle, and wherein the electronic control unit is configured to control operation of the motor such that an assist force according to an assist command value based on the first assist component and the second assist component is generated.
Isao teaches wherein the electronic control unit is configured to calculate a target rotation angle and the target rotation angle is a target of a rotation angle of a rotation shaft which is able to convert a turning angle of the turning wheels ([0030] discloses calculating a target pinion angle “target rotation angle”, the pinion angle is a rotational angle of rotation shaft that is able to convert a turning angle of the turning wheels),
wherein the electronic control unit is configured to calculate a second assist component through execution of angle feedback control based on the rotation angle and the target rotation angle([0031] disclosing using pinion angle feedback “rotational angle to calculate a second assist Ta2 by feedback through the deviation between actual pinion angle and target pinion angle), and
([0032] disclosing adding the first assist and the second assist to generate the assist Ta).
Kodera as modified by Chai and Isao are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai to incorporate the teaching of Isao of  wherein the electronic control unit is configured to calculate a first assist component based on a steering torque, wherein the electronic control unit is configured to calculate a target rotation angle and the target rotation angle is a target of a rotation angle of a rotation shaft which is able to convert a turning angle of the turning wheels, the electronic control unit is configured to calculate a second assist component through execution of angle feedback control based on the rotation angle and the target rotation angle, and wherein the electronic control unit is configured to control operation of the motor such that an assist force according to an assist command value based on the first assist component and the second assist component is generated in order to calculate the steering assist command based on a rotational angle of a rotational motor of a steering shaft.
 
Regarding claim 14, Kodera as modified by Chai and Isao teaches The controller for the steering device according to claim 11, Kodera as modified by Chai and Isao does 
Chai teaches wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero ([0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10).
Kodera as modified by Chai and Isao and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai and Isao to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

 (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10 and the allocation k2 of the current axial force “force other than the predetermined force” is increased to 1 which is higher than a case when the predetermined force was normal “under G1”. K2 was less than 1 when G was less than G1 and G2).
Kodera as modified by Chai and Isao and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai and Isao to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].


Claims 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(EP3219580) in view of Chai (US20140303850) and Isao(EP3210856) and Yuuichi(DE112015003950T5).
Regarding claim 12, Kodera as modified by Chai teaches The controller for the steering device according to claim 1, wherein the electronic control unit is configured to control the steering device that applies an assist force for assisting a steering operation to a steering mechanism using an assist mechanism with a motor as a drive source (Kodera [0063] discloses a steering assist system which assist the driver in steering the vehicle using an actuator).
wherein the electronic control unit is configured to calculate a target rotation angle using a reaction component based on the basic reaction force (Kodera [0040] and [0041] disclosing calculating a target steering angle based on the reaction force component).
Kodera as modified by Chai does not teach wherein the electronic control unit is configured to calculate a torque command value and the torque command value is a target value of a steering torque which is to be input to the steering mechanism, wherein the electronic control unit is configured to calculate a first assist component through execution of torque feedback control based on the steering torque and the torque command value, wherein the electronic control unit is configured to calculate a target 
Yuuichi teaches wherein the electronic control unit is configured to calculate a torque command value and the torque command value is a target value of a steering torque which is to be input to the steering mechanism([0040] disclosing calculating target torque command value Ts*),
wherein the electronic control unit is configured to calculate a first assist component through execution of torque feedback control based on the steering torque and the torque command value([0040] disclosing calculating assist “first assist” value based on torque feedback control based on steering torque and target torque value).
Kodera as modified by Chai and yuuichi are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Chai to incorporate the teaching of yuuichi of wherein the electronic control unit is configured to calculate a torque command value and the torque command value is a target value of a in order for the steering torque to follow the target steering torque with a deviation almost equal to zero. 
Isao teaches wherein the electronic control unit is configured to calculate a target rotation angle using a reaction component based on the first assist component and the target rotation angle is a target of a rotation angle of a rotation shaft which is able to convert a turning angle of the turning wheels ([0030] discloses calculating a target pinion angle “target rotation angle”, the pinion angle is a rotational angle of rotation shaft that is able to convert a turning angle of the turning wheels, the pinion angle is calculated based on the first assist),
wherein the electronic control unit is configured to calculate a second assist component through execution of angle feedback control based on the rotation angle and the target rotation angle ([0031] disclosing using pinion angle feedback “rotational angle to calculate a second assist Ta2 by feedback through the deviation between actual pinion angle and target pinion angle), and
wherein the electronic control unit is configured to control operation of the motor such that the assist force according to an assist command value based on the second assist component is generated ([0032] disclosing adding the first assist and the second assist to generate the assist Ta).
in order to calculate the steering assist command based on a rotational angle of a rotational motor of a steering shaft.

Regarding claim 15, Kodera as modified by Chai, Isao and Yuuichi teaches The controller for the steering device according to claim 12, Kodera as modified by Chai, Isao and Yuuichi does not yet teach wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero.
Chai teaches wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the ([0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10).
Kodera as modified by Chai, Isao, Yuuichi and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai, Isao and Yuuichi to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 18, Kodera as modified by Chai, Isao and Yuuichi teaches The controller for the steering device according to claim 12, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that a contribution proportion of a force other than the predetermined force to the basic reaction force is higher than a contribution proportion of the force other than the predetermined force to the basic reaction force  (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10 and the allocation k2 of the current axial force “force other than the predetermined force” is increased to 1 which is higher than a case when the predetermined force was normal “under G1”. K2 was less than 1 when G was less than G1 and G2).
Kodera as modified by Chai, Isao, Yuuichi and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai, Isao and Yuuichi to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Claims 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(EP3219580) in view of Chai (US20140303850) and Yuuichi(DE112015003950T5).
 (Kodera [0063] discloses a steering assist system which assist the driver in steering the vehicle using an actuator),
Kodera as modified by Chai does not teach wherein the electronic control unit is configured to calculate a torque command value using a reaction component based on the basic reaction force and the torque command value is a target value of a steering torque which is to be input to the steering mechanism, wherein the electronic control unit is configured to calculate an assist command value through execution of torque feedback control based on the steering torque and the torque command value, and wherein the electronic control unit is configured to control operation of the motor such that the assist force according to the assist command value is generated.

Yuuichi teaches wherein the electronic control unit is configured to calculate a torque command value using a reaction component based on the basic reaction force and the torque command value is a target value of a steering torque which is to be input to the steering mechanism ([0040] disclosing calculating target torque command value Ts*, [0044] disclosing the target torque is calculated based on the reaction force),
 ([0040] disclosing calculating assist value “assist command value” based on torque feedback control based on steering torque and target torque value), and
wherein the electronic control unit is configured to control operation of the motor such that the assist force according to the assist command value is generated([0040] disclosing generating assist force “assist command value” in accordance with the torque feedback control).

Regarding claim 16, Kodera as modified by Chai and yuuichi teaches The controller for the steering device according to claim 13, Kodera as modified by Chai and Yuuichi does not yet teach wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero.
Chai teaches wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero ([0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10).
Kodera as modified by Chai and Yuuichi and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai and Yuuichi to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].

Regarding claim 19, Kodera as modified by Chai and Yuuichi teaches The controller for the steering device according to claim 13, wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that a contribution proportion of a force other than the predetermined force to the basic reaction force is higher than a contribution proportion of the force other than the predetermined force to the basic reaction force when the predetermined force is not abnormal (Chai [0077] disclosing determining when the transverse acceleration, i.e. Transverse force “predetermined force” is above a limit “abnormal” to decrease the allocation “axial force proportion” k1 of the G-axial force “predetermined force” until it gets to zero, see figure 10 and the allocation k2 of the current axial force “force other than the predetermined force” is increased to 1 which is higher than a case when the predetermined force was normal “under G1”. K2 was less than 1 when G was less than G1 and G2).
Kodera as modified by Chai, Yuuichi and Chai are analogous art because they are in the same field of endeavor, steering control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kodera as modified by Chai and Yuuichi to incorporate the teaching of Chai of wherein the electronic control unit is configured to, when the predetermined force is abnormal, calculate the basic reaction force such that the contribution proportion of the predetermined force to the basic reaction force is zero in order to change the allocation of the axial forces used in determining the steering reaction force based on the road surface disturbances acting on the steering wheel [0070].
Response to Arguments
Applicant’s arguments filed 01/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the 101, the amended claim overcomes the 101 rejection.
In response to applicant’s argument regarding the 103 rejection of claim 1 that “none of the applied art discloses or suggests such features or concepts, especially the 
Chai on the other hand teaches determining the plurality of state quantities are abnormal see [0071], [0072] and [0073] disclosing the abnormal target steering angle, abnormal current of a turning-side motor and abnormal speed respectively. The combination is obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190100241 disclosing generating reaction force based on axial forces.
US20140316658 disclosing allocations of axial forces to determine steering reaction force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664